Case 2:19-cv-13397-TGB-MJH ECF No. 10 filed 06/01/20   PageID.58   Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


BRYAN CARY,                                        2:19-cv-13397

                    Petitioner,
                                           HON. TERRENCE G. BERG
      v.
JON PAVITT, et al.,                       ORDER DENYING MOTION
                                          FOR RECONSIDERATION
                    Respondent.


     The Court summarily dismissed this prisoner civil rights case

under 28 U.S.C. § 1915(g) because Plaintiff is a three-striker, and his

Complaint did not allege that he is in “imminent danger of serious

physical injury.”

     Plaintiff’s Complaint asserts that the Michigan Department of

Corrections (“MDOC”) refuses to treat his TMJ condition, and that as a

result he is suffering from pain in his neck, face, and temple on one side

of his face. ECF No. 1, at PageID.3. The Court previously determined that

this alleged condition and the refusal to treat it amounted to a chronic

dental problem that did not place Plaintiff in imminent danger of a

serious physical injury. See Pointer v. Wilkinson, 502 F.3d 368, 371 n.1
(6th Cir. 2007).

     Plaintiff’s motion for reconsideration asserts that he was allowed to

proceed in forma pauperis in another case despite his three-striker


                                     1
Case 2:19-cv-13397-TGB-MJH ECF No. 10 filed 06/01/20   PageID.59   Page 2 of 3




status. In that other case, Plaintiff alleged that the MDOC refused to

treat his broken wrist. He asserts that the pain he is now experiencing

with respect to his TMJ condition is just as bad as the pain he felt

experienced in his wrist.

      Pursuant to Local Rule 7.1(h), a party seeking reconsideration

must demonstrate (i) a “palpable defect” by which the court and the

parties have been “misled,” and (ii) that “correcting the defect will result

in a different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3). A

“palpable defect” is an error that is “obvious, clear, unmistakable,

manifest or plain.” United States v. Cican, 156 F. Supp. 2d 661, 668 (E.D.
Mich. 2001).

     Plaintiff’s motion for reconsideration does not provide any new

allegations regarding the nature of his alleged untreated dental condition
that was not included in the Complaint. The fact that he made a prima

facie showing of imminent danger of serious physical injury in another

case with respect to an untreated broken wrist does not speak to the

seriousness of the alleged dental problem in this one. Pointer suggests

that such a chronic dental problem does not rise to that level. 502 F.3d at

371 n.1. In any event, Plaintiff’s complaints about the failure to treat his
dental condition began in October 2019. Eight months later, he still does

not allege that any sort of serious physical injury has resulted from the

failure to treat him. Rather, his pleadings suggest a chronic dental


                                     2
Case 2:19-cv-13397-TGB-MJH ECF No. 10 filed 06/01/20   PageID.60   Page 3 of 3




condition that does not threaten imminent injury. See, e.g., Johnson v.

Kunkle, 2013 U.S. Dist. LEXIS 76184, *3 (W.D. Wash. April 17, 2013).

Plaintiff’s motion for reconsideration is therefore denied.

     SO ORDERED.


Dated: June 1, 2020          s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                                     3
